DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 17-22 in the reply filed on 11/18/2022 is acknowledged.
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 14, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Hypergolicity evaluation and prediction of ionic liquids based on hypergolic reactive groups”, Combustion and Flame, 205, (2019) 441-445, as supplied by applicants), in view of Hawkins et al. (USP 9,090,519).
Regarding claims 1-8
Sun teaches hypergolic  ionic liquids such as 1-allyl-3-methyl imidazolium cation with a thiocyanate anion (abstract).
Sun teaches the use of white fuming nitric acid as the oxidizer (p. 442, Section 2, second paragraph). However, Hawkins teaches that hypergolic ionic liquids fuels that fuming white nitric acid and hydrogen peroxide at 97 % are functionally equivalent oxidizers (column 2, lines 62-65). Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Sun by using hydrogen peroxide as the oxidizer, with a reasonable expectation of success, as suggested by Hawkins.
It is noted that as the fuel and oxidizer are hypergolic (i.e. they react spontaneously on contact) they must be stored separately until use.
Regarding claim 9
The hydrogen peroxide of Hawkins is 97 %, and it is known that hydrogen peroxide solutions are aqueous, leaving 3% water, and as the reference is silent as to any other components in the hydrogen peroxide it would not contain any other additional ingredients.
Regarding claims 14 and 22
The ignition delay is a property of the composition, and the references read on or make obvious the claimed composition. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claim 17
Although, Hawkins only teaches the use of 97 % hydrogen peroxide, there is not such a difference between 97 % and 98 % that the skilled artisan would expect a difference in properties, and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Claims 1-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“Hypergolicity evaluation and prediction of ionic liquids based on hypergolic reactive groups”, Combustion and Flame, 205, (2019) 441-445, as supplied by applicants), in view of Hawkins et al. (USP 9,090,519), as applied to claims 1-9, 14, 17, and 22 above, in view of Schneider et al. (USP 8,758,531).
Regarding claims 10, 12
Sun does not teach the use of a catalyst in the hypergolic propellant. However, Schneider teaches that hypergolic propellants can comprise a second ionic liquid containing a metal which serves as a catalyst which accelerates the decomposition of the hydrogen peroxide, in an amount of 0.1 to 35 wt % (column 2, lines 18-33). Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Sun by using a second ionic liquid containing a metal to act as a catalyst, with a reasonable expectation of success, and the expected benefit of accelerating the decomposition of the hypergolic composition.
Regarding claim 13
Schneider teaches that the ionic liquid with catalyst can be an iron, cobalt, nickel, or copper metallate anion (column 5, lines 15-23).
Regarding claim 18
The amount of additive (i.e. second ionic liquid with metal) overlaps with the claimed amount of additive. As such, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 20
The amount of additive ionic liquid overlaps with the claimed amount of additive. As such, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 21
Schneider teaches that the ionic liquid can include cyanides as the anion (column 2, lines 38-42).

Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art fairly teaches or suggest the limitations of these claims in combination with the limitations of the base claim from which they depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734